NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        SEP 19 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 AL ZEINY, pro se,                                No.    14-15917

                  Plaintiff-Appellant,            D.C. No. 5:13-cv-01220-EJD

   v.
                                                  MEMORANDUM*
 UNITED STATES OF AMERICA; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Al Zeiny appeals pro se from the district court’s judgment dismissing his

action alleging federal and state law claims arising out of alleged efforts by the

Central Intelligence Agency and its agents to harm Zeiny in various ways. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Zeiny’s action because Zeiny failed to

allege facts sufficient to state any plausible claim for relief. See id. at 341-42

(though pro se pleadings are to be liberally construed, a plaintiff must still present

factual allegations sufficient to state a plausible claim for relief); Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008) (“A Rule

12(b)(6) dismissal may be based on either a lack of a cognizable legal theory or the

absence of sufficient facts alleged under a cognizable legal theory.” (citations and

internal quotation marks omitted)).

      The district court did not abuse its discretion by dismissing without leave to

amend, because amendment would have been futile. See Serra v. Lappin, 600 F.3d

1191, 1195 (9th Cir. 2010) (setting forth standard of review and explaining that

leave to amend may be denied where amendment would be futile).

      AFFIRMED.




                                           2                                        14-15917